Citation Nr: 0707545	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-02 316	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954; he died in early 2001.  The appellant is the 
veteran's widow.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision 
issued by the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in part, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

In December 2002, a Board hearing was conducted at the RO 
before an Acting Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  Thereafter, in July 2003, the 
presiding Acting Veterans Law Judge at that hearing remanded 
this case for additional development.  The case has now been 
returned to the Board for appellate review.

The Acting Veterans Law Judge who conducted the December 2002 
hearing is no longer employed at the Board.  In December 
2006, the Board sent a letter to the appellant to notify her 
of this and of her right to another Board hearing pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  She was informed 
that a nonresponse would be interpreted as a negative reply.  
The appellant did not send any response to the Board.  
Therefore, there is no outstanding hearing request and the 
case is ready for appellate review.

The appellant's claim of entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318 was 
denied in a rating decision issued in June 2006, as was her 
claim of entitlement to accrued benefits.  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal of either one of 
those issues, the Board has not included them in its 
consideration of the matter on appeal.  See 38 U.S.C.A. § 
7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].


FINDINGS OF FACT

1.  The veteran died in 2001, as the result of respiratory 
failure due to amyotrophic lateral sclerosis (ALS).

2.  At the time of his death, the veteran was in receipt of 
service connection for loss of use of the right hand, rated 
70 percent disabling and a tender scar of the right hand, 
rated 10 percent disabling; the combined evaluation was 70 
percent.  

3.  Service medical records do not indicate that the veteran 
had ALS and there is no evidence of continuity of that 
condition since the veteran's time in service.

4.  There is no competent medical evidence that establishes a 
relationship between the veteran's fatal respiratory failure 
due to ALS and his military service.

5.  The veteran's service-connected disabilities did not 
cause, contribute to, or hasten, his death.


CONCLUSION OF LAW

The veteran's death was not the result of disease or injury 
incurred in or aggravated by active military service; his 
death was not due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002), (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate her cause of death claim by correspondence dated 
in July 2001, October 2002, August 2003, and June 2004.  
These documents informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection for 
the cause of the veteran's death.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The appellant was 
provided the content-complying notice to which she [was] 
entitled.   See Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002), (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the veteran's 
VA medical records, his Social Security Administration 
records and private medical records; these records were dated 
between 1961 and 2000.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and she was supplied with 
the text of 38 C.F.R. § 3.159.  The appellant did not provide 
any information to VA concerning available treatment records 
that she wanted the RO to obtain for her that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave her notification 
of her rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  While the RO did advise the appellant of such 
information, because her claim is being denied, the questions 
of an appropriately assigned evaluation and the effective 
date for a grant of service connection are not relevant.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting the cause of death, as 
well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
The veteran's death certificate states that he died from 
respiratory arrest due to or as a consequence of ALS.  The 
appellant argued at her December 2002 Board hearing that the 
veteran's ALS was related to his service because of nerve 
damage that he had when he had his injury in service.  
However, she reported that no physician had reported a 
relationship between the veteran developing ALS and the right 
hand trauma he had in service.  The appellant also stated 
that there is evidence that soldiers are being diagnosed with 
ALS and that the veteran may have been exposed to a chemical 
that caused the condition.

The appellant contends that service connection for the cause 
of the veteran's death should be established because his 
right hand disability contributed to the ALS and his death 
was ultimately due to the ALS.  She also contends that the 
onset of the ALS was in 1979, when the veteran was 
experiencing weakness, muscle wasting and nerve damage that 
she contends were related to the veteran's service-connected 
disabilities.

The appeal will be denied.  There is no competent medical 
evidence of a linkage between any in-service incident, 
including the service-connected disorders, and the cause of 
the veteran's death, and there is no competent lay evidence 
that would justify further inquiry.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, that disability must 
contribute substantially or materially to death; it must 
combine to cause death; it must aid or lend assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. 
Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  

A service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and impairment of health 
to the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).



During his lifetime, the veteran was in receipt of service 
connection for loss of use of the right hand (70% evaluation, 
effective in January 1980) and for a scar of the right hand 
(10 % evaluation, effective in January 1954).  These 
disabilities were a combined 70% at the time of the veteran's 
death.  

Shortly before the veteran's death, he had diagnoses of 
benign hypertension, allergic rhinitis, spasm of muscle, 
other convulsions, ALS, hyperplasia of the prostate and 
history of colonic polyps, as reflected in a December 2000 VA 
medical treatment note.  The veteran never filed a claim for 
service connection for ALS or for muscle spasms or 
convulsions.  There is no clinical evidence of continuity of 
these conditions between the veteran's time in service and 
his death.

Review of the veteran's service medical records reveals that 
he was never diagnosed with any chronic neurological or 
respiratory ailment.  The veteran's entrance and separation 
examinations do not contain any findings relating to central 
nervous system pathology or respiratory pathology.

Post-service, a November 1983 discharge summary from a 
private hospital in Chattanooga, Tennessee indicates that the 
veteran had a history of a cerebral vascular accident in 
1979, and a seizure disorder since 1981.  Pulmonary function 
studies were within normal limits.

The veteran underwent a craniotomy in 1960 for the removal of 
an eosinophilic granuloma, as reflected in a September 1987 
Disability Determination Service evaluation report.  After 
the brain surgery, the veteran developed a temporal lobe 
seizure disorder related to the surgical removal of the 
eosinophilic granuloma.  In 1987, the veteran was still 
experiencing seizures.  The right hand disability had 
resulted in considerable weakness in that extremity and the 
hand had little functional use in 1987.

The July 2000 report of an evaluation conducted by a private 
neuromuscular specialist indicates that the veteran 
complained of muscle weakness and weight loss for the 
previous several months.  The veteran stated that his had 
begun gradually in December of 1999.  After examining the 
veteran, the specialist suspected motor neuron disease such 
as ALS.  In October 2000, it was noted that the veteran was 
slowly getting worse; at that time, he would get short of 
breath even with talking.

A VA physician reviewed the veteran's claims file in January 
2004.  The reviewer stated that the veteran's ALS had been 
diagnosed in August 2000, and that his symptoms had included 
muscle wasting of the hands and arms, as well as problems 
with breathing and sleeping.  The reviewer stated that ALS is 
a degenerative disease that affects the upper and lower motor 
neurons and that it is a disease for which no environmental 
or other causative factors have been found.  One form of the 
disease is familial - an autosomal dominant or recessive 
genetic disease.  ALS is considered to be idiopathic in the 
sporadic form and hereditary in the familial form.  The 
reviewer concluded that the veteran's ALS was not related to 
his military service.

In June 2004, another VA physician reviewed the veteran's 
claims file.  The reviewer noted that the veteran had 
experienced trauma to his right hand in 1953 from a blank 
shell exiting a machine gun he was holding.  This resulted in 
laceration of his right hand which was sutured with good 
recovery.  There was minimal loss of function due to 
decreased range of motion of the veteran's fourth and fifth 
fingers.  The reviewer noted that the veteran had undergone 
the removal of a frontal lobe tumor in 1961, with apparently 
no residuals.  In 1979, the veteran had a stroke with right 
hemi-paresis.  He later developed a seizure disorder which 
began in 1981, presumably due to the stroke or the right 
frontal lobe scar.  In August of 2000, the veteran was 
diagnosed with ALS.  The reviewer concluded that there was 
clearly no relationship between the right hand laceration in 
service and the right arm and leg hemi-paresis because the 
hemi-paresis was due to a stroke.  The reviewer also 
concluded that there was no relationship between the right 
hand laceration and the development of ALS and that the 
seizure disorder was due to causes other than the right hand 
laceration.

The written statements and the December 2002 testimony of the 
appellant that the veteran's death was causally connected to 
the veteran's service-connected right upper extremity 
disabilities or to some incident of the veteran's active 
service are not probative as there is no evidence in the 
record that the appellant has any medical knowledge or 
expertise to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Moray v. Brown, 2 Vet. App. 211, 214 (1993).  

Furthermore, the appellant has not submitted any medical 
opinion in support of her theory that the veteran's fatal 
condition, ALS, was etiologically related to his service.  
Nor has the appellant has submitted any medical evidence that 
indicates that a relationship exists between the veteran's 
service-connected disabilities and his death.  There is no 
medical evidence of record that suggests any relationship 
between the disease processes that influenced the veteran's 
demise and his military service or his previously service-
connected disabilities.

Therefore, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's respiratory failure and ALS were traceable to 
his military service or that said conditions were incurred as 
a result of either one of his service-connected disabilities.  
The preponderance of the competent and probative medical 
evidence of record is against the claim.  The evidence shows 
that the veteran's fatal respiratory failure and ALS were not 
caused by any incident of service, including any service-
connected disability or treatment thereof.

In reviewing the record, the Board does not find any medical 
evidence that either one of the veteran's service-connected 
disabilities caused or contributed to the cause of his death.  
There is no suggestion, even when 38 C.F.R. § 3.312 is 
considered, that the service-connected right hand scar 
disability or the loss of use of the right hand disability 
was a principal cause of death or otherwise affected a vital 
system such as the heart or lungs or vascular system to the 
extent that it may be considered a factor.  

In short, the evidence does not indicate that either one of 
the veteran's service-connected disabilities was a condition 
that contributed to the veteran's death.  Thus, the Board 
finds that neither of these disabilities contributed to the 
veteran's death or made worse any condition that did.  See 
38 C.F.R. § 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's fatal ALS was incurred in or aggravated by 
service, or was caused or made worse by either one of his 
service-connected disabilities.  The preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in her 
belief that the veteran's death was related to military 
service.  However, while the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which service connection may be granted.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


